SECOND AMENDMENT

TO THE

LABORATORY CORPORATION OF AMERICA HOLDINGS

DEFERRED COMPENSATION PLAN

 

THIS SECOND AMENDMENT to the Laboratory Corporation of America Holdings

Deferred Compensation Plan is made this 21st day of April 2005

 

WHEREAS, Laboratory Corporation of America Holdings, a Delaware corporation
(“Company”) created the Laboratory Corporation of America Holdings Deferred
Compensation Plan (“Plan”) with an original effective date of January 1, 2002;
and

 

WHEREAS, pursuant to Section 9.4, the Company’s Board of Directors (“Board”) has
the right to amend the Plan at any time; and

 

WHEREAS, the Company has amended the Plan by a First Amendment dated December 8,
2004; and

 

WHEREAS, the Board has determined to amend the Plan for prospective compliance
with the American Jobs Creation Act of 2004 as interpreted by IRS Notice 2005-1.

 

NOW, THEREFORE, the Board does hereby make this Second Amendment to the Plan.

 

1. Grandfathering of Pre-2005 Deferrals. The Plan document, as it existed prior
to the First Amendment and this Amendment, shall apply to all amounts deferred
in Plan Years ending on or before December 31, 2004, provided that a Participant
has a legally binding right to be paid such amounts on December 31, 2004, and
that the Participant’s right to such amounts is earned and vested on December
31, 2004. To the extent that any pre-2005 deferrals are so grandfathered, the
earnings on such deferrals shall similarly only be subject to the original Plan
document prior to any amendments thereto.

 

All other deferrals and the earnings thereon shall be subject to the Plan
document as amended by the First Amendment thereto for compliance with Code
Section 409A.

 

2. Effective Date. This Second Amendment to the Plan shall be effective January
1,

2005.

 


--------------------------------------------------------------------------------



 



 

IN WITNESS WHEREOF, pursuant to Section 9.4 of the Plan, the undersigned officer
of. the Company has caused this Second Amendment to the Plan to be executed as
of the date first written above.

 

LABORATORY CORPORATION OF

AMERICA HOLDINGS

 

 

By:

/S/ BRADFORD T. SMITH

 

 

Bradford T. Smith, Executive Vice President

 

 

 

 

 